Citation Nr: 0704000	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange.  This issue was remanded by 
the Board for additional development in September 2004.


FINDING OF FACT

The veteran does not have peripheral neuropathy that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as secondary to exposure 
to herbicide agents while serving in the Republic of Vietnam.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, October 2003, and October 2004.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to Agent 
Orange, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran submit any evidence he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its reviews, and the text of 
the relevant portions of the VA regulations.  While the 
notifications did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), since 
the veteran's claim will be denied, these questions are not 
now before the Board.  Consequently, a remand of the service 
connection question is not necessary.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  In correspondence received in September 2006, the 
veteran certified that he had no other information or 
evidence to substantiate his claim.  VA has no duty to inform 
or assist that was unmet.

The veteran served in the Army in Vietnam, and was released 
from active duty on November 12, 1968, immediately after 
returning from Vietnam.  His SMRs, including the report of 
his separation examination, show no complaints or treatment 
related to peripheral neuropathy.  In a written statement 
received in October 2001, the veteran described what he 
termed a sudden onset of illness in 1978, which he seems to 
imply may have been the onset of his later diagnosed 
peripheral neuropathy.  Private medical records from the 
Lahey Clinic in Burlington, Massachusetts, noted that that 
the veteran became ill in January 1978, complaining of flu-
like symptoms, tightness in the chest, and fatigue.  He was 
diagnosed by Lahey with chronic bronchitis; his chest pains 
were thought to be a result of chest muscle spasms due to 
coughing and tension. 

In May 1979, he was admitted to the private Newton-Wellesley 
Hospital complaining of intermittent fatigue and chest 
tightness.  Following examination and numerous tests, and 
relying on the negative workup at the Lahey Clinic, the 
veteran's physician wrote that the veteran's complaints of 
chest pain and extreme fatigue following exercise or activity 
were most reminiscent of emotional disorder.  On discharge, 
the veteran was given a diagnosis of musculoskeletal pain, 
and fatigue of uncertain etiology.  There was no mention of 
peripheral neuropathy.

An October 1986 "To Whom It May Concern" letter from J.J., 
M.D., a VA physician, noted that the veteran had been 
referred to the doctor for evaluation of a peripheral 
neuropathy.  Symptoms were described as numbness and tingling 
in the lower extremities, mostly in his feet.  Dr. J. noted 
that the veteran had a neuropathy of unexplained etiology.  
The doctor also noted that the veteran was exposed to a toxin 
in service, and that the toxin has been known to be 
associated with peripheral neuropathy, which raised the 
possibility that this is the cause of the veteran's symptoms.  
The report of an October 1987 electromyograph (EMG) study, 
signed by Dr. J., shows a diagnosis of mild generalized 
sensory and motor peripheral neuropathy.  

The report of an August 2001 VA examination diagnosed a 
history of fatigue, weakness with possible underlying 
peripheral neuropathy by history.  A November 2001 neurology 
treatment note noted that the veteran remained convinced that 
his longstanding and complex symptoms, starting in 1978, are 
secondary to dioxin poisoning in Vietnam in 1968.  The 
treating physician assessed an idiopathic peripheral 
neuropathy affecting the left side, corroborated by EMG, 
"with possibility of dioxin exposure as cause, although no 
clear way to prove this etiology."  

A January 2002 VA treatment note recorded that the veteran 
believed that he first had peripheral neuropathy in 1986.  
The results of a January 2002 EMG-Nerve Conduction study 
revealed findings consistent with a mild generalized 
peripheral neuropathy.  Noting that the veteran had 
significant atrophy of the left lower extremity, the examiner 
noted there was evidence to suspect a superimposed old left 
L5-S1 radiculopathy that was at least mild in degree.  An 
April 2002 treatment note noted the veteran's symptoms and 
also noted ongoing B12 injections to treat B12 deficiency.  
This physician noted the possibility of a relationship 
between the veteran's B12 deficiency and his peripheral 
neuropathy.  

At a May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he first began to notice 
the symptoms of his peripheral neuropathy in about 1985.  

Finally, the veteran was afforded another VA examination 
given in July 2006.  The examination included nerve 
conduction studies that showed findings consistent with a 
mild generalized peripheral neuropathy.  The examiner 
concluded that the veteran has very mild peripheral 
neuropathy noted 20 years after dioxin exposure, that still 
remains very mild 20 years after first noted.  The examiner 
also noted that no etiology has been found as to the cause of 
the veteran's peripheral neuropathy, and, without any 
analysis or rationale, opined that it is more likely than not 
that the neuropathy is related to Agent Orange exposure.  The 
examiner concluded that the peripheral neuropathy is so mild 
that it should not interfere with vocational or other 
activities of daily living.  

The veteran contends that his peripheral neuropathy was 
caused by his exposure to Agent Orange while serving in the 
Republic of Vietnam.  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Further, Note 2 under 38 
C.F.R. § 3.309(e) states that, for the purposes of that 
section, "the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  (Emphasis 
in the original.)

Regarding presumptive service connection, there is clear 
evidence that the veteran served in Vietnam during the period 
specified for presumptive exposure to herbicide agents, and 
it is therefore presumed that he was exposed to them.  
However, the veteran's peripheral neuropathy, which was not 
diagnosed until nearly 20 years after exposure to herbicides 
in Vietnam, does not meet the regulatory definition of a 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent, and that resolves 
within two years of the date of onset.  

Moreover, the veteran's peripheral neuropathy does not meet 
the regulatory requirement that it must be manifest to a 
degree of 10 percent within one year after the last date on 
which he performed active military service in Vietnam.  As 
noted, the veteran's peripheral neuropathy was not diagnosed 
until the mid 1980s, nearly 20 years after he left Vietnam.  
Thus the veteran's diagnosed peripheral neuropathy does not 
meet either of the regulatory thresholds established to 
qualify for entitlement to service connection for peripheral 
neuropathy as secondary to herbicide exposure.

The Board recognizes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that, when 
it is determined that a veteran's disease does not qualify 
him for presumptive service connection, he is entitled to 
offer proof that he is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (1994).  Here, 
however, there is no such credible proof in evidence.    

The veteran's SMRs contain no mention of complaints or 
treatment related to peripheral neuropathy, and there is no 
evidence of any peripheral neuropathy-related complaint or 
diagnosis in any presumptive period following service.  
Service connection on a direct basis is therefore not 
warranted.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

The Board acknowledges the suggestions provided by some VA 
physicians that the veteran's peripheral neuropathy may be 
related to his exposure to herbicides, but finds them 
unavailing for the following reasons.  First, the October 
1986 letter from Dr. J. stated that the fact that the veteran 
was exposed to a toxin which has been known to be associated 
with peripheral neuropathy in the past raises the possibility 
that this is the cause of his symptoms.  However, while it is 
true that the toxins found in the herbicides used in Vietnam 
have been associated with peripheral neuropathy, as noted in 
the foregoing discussion, that association has been 
determined to apply only to transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset, and that must have been manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was last exposed to the herbicides in Vietnam.  

Moreover, Dr. J.'s supposition that there is a possibility 
that exposure to toxins does not rise to the level of a 
medical nexus opinion that the veteran's peripheral 
neuropathy is, in fact, directly related to his exposure to 
herbicides.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (by using the term "could," without supporting 
clinical data or other rationale, doctor's opinion simply was 
too speculative to provide the degree of certainty required 
for medical opinion).  Thus, Dr. J.'s speculative opinion, 
which relies on the fact that--under some circumstances--
peripheral neuropathy is presumptively related to exposure to 
herbicides, is not credible medical evidence of a direct 
relationship between the veteran's peripheral neuropathy and 
his exposure to herbicides in Vietnam.    

The same analysis applies to the opinions given by the 
November 2001 and July 2006 VA examiners that the veteran's 
very mild peripheral neuropathy, noted years after dioxin 
exposure, is possibly, or more likely than not, related to 
that exposure.  Again, these were opinions were not 
substantiated by clinical data or other rationale.  See 
Bloom, supra.

To understand why these opinions do not constitute evidence 
of a medical nexus, it is important to understand the 
statutory scheme that established service connection for 
certain diseases based on exposure to these herbicides.  
Federal law requires that, in order to establish a positive 
association between the exposure of humans to an herbicide 
agent and the occurrence of a disease in humans, VA must rely 
on the reports received from the National Academy of Sciences 
(NAS) under section three of the Agent Orange Act of 1991, 
and all other sound medical and scientific information and 
analyses available to VA.  38 U.S.C.A. § 1116.  Here, the 
reliable medical evidence on which VA relies is that it is 
only transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset, and that was 
manifested within one year after the last date on which the 
veteran was last exposed to the herbicides in Vietnam that 
may be presumptively service-connected.  As noted above, the 
statute allows for consideration of all other sound medical 
and scientific information and analyses available to VA.  
However, the opinions of the VA doctors discussed above do 
not meet the standard of sound medical and scientific 
information and analysis because they are mere speculation, 
unsupported by any clinical data, rationale, or other 
analysis.  Id. 

The Board recognizes that the veteran firmly believes that 
his peripheral neuropathy was caused by his exposure to Agent 
Orange.  However, while, as a layman, the veteran is 
qualified to report the symptoms he experiences, there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of his 
disability, or to constitute reliable medical evidence on 
which the Board may rely.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 U.S.C.A. § 1116; 38 C.F.R. § 3.159(a)(1).  
Consequently, the veteran's own assertions as to the etiology 
of his peripheral neuropathy have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current peripheral neuropathy is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


